ME. CHIEF JUSTICE BRANTLY
delivered tlie opinion of tlie court.
Application for writ of certiorari to review and annul an order of partial distribution made by tbe district court of Silver Bow county in tlie matter of the estate of A. J. Davis, deceased.
The writ is denied, for the reason that an appeal lies from the order complained of, and it therefore cannot be reviewed -by means of certiorari. (Code of Civil Procedure, Sec. 1721; Id. Sec. 1722, Subd. 3; Laws 1899, p. 146; Code of Civil Procedure, Sec. 2832; In re Phillips’ Estate, 18 Mont. 311, 45 Pac. 222; State ex rel. Whiteside v. First Judicial Dist. Court, 24 Mont. 552, 63 Pac. 395; State ex rel. King et al. v. Second Judicial Dist. Court, 24 Mont. 494, 62 Pac. 820.)
Let the application be dismissed.

Dismissed.

(Submitted March 26, 1902. Decided March 27, 1902.-)
(Submitted April 14, 1902. Decided April 18, 1902.)